DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8-10, 13-16, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “abnormal” in claims 1, 8-10, 13-16, 18 and 19 and “normal” in claim 13 are relative term which renders the claim indefinite. The term “abnormal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to how, for example, an operation of the drive by wire system, would be considered abnormal. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	With respect to Step 1, the claims fall under the statutory category of a method for including at least one step.
	With respect to Step 2A—Prong 1, the claims recite a judicial exception. Claim 1 recites the limitations of receiving, in a data storage device configured in a vehicle, sensor data from at least one drive by wire system of the vehicle; determining operating parameters of the vehicle associated with the sensor data of the at least one drive by wire system; determining, by the data storage device using an artificial neural network and based on the sensor data of the at least one drive by wire system and the operating parameters, whether operations of the at least one drive by wire system are abnormal; and generating a maintenance alert for the vehicle in response to a determination that the operations of the at least one drive by wire system are abnormal according to the artificial neural network. The receiving, determining, and generating limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of “the data storage device configured in a vehicle.”  That is, other than reciting “the data storage device configured in a vehicle,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “the data storage device configured in a vehicle” language, the claim encompasses a user receiving data, determining operating parameters, and generating an alert, in the mind. The mere nominal recitation of a data storage device does not take the claim limitations out of the mental process grouping. Thus, each of the limitations in the claim recite a mental process.
With respect to Step 2A—Prong 2: the claims are not drawn to a practical application. The claim recites the additional element of “the data storage device using an artificial neural network” that performs the determining steps. The steps are recited at a high level of generality and merely automates the steps, therefore acting as a generic computer to perform the abstract idea. The data storage device 
With respect to Step 2B, the claims are not drawn to an inventive concept. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a computer. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim is ineligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mercep (US20200209848A1) in view of Hassnaa (EP3947080A1).
Regarding claim 1, Mercep teaches a method, comprising: receiving, in a data storage device configured in a vehicle, sensor data from at least one drive by wire system of the vehicle (see Paragraph 0062 wherein the detection system 410 can include an actuator fault unit 414 to detect faults associated with one or more of the actuators, such as an accelerator, a braking system, a steering system, a drive-by-wire system, or the like, in the vehicle); 
determining operating parameters of the vehicle associated with the sensor data of the at least one drive by wire system (see Paragraph 0062 wherein the actuator fault unit 414 can identify a fault within an actuator of the vehicle based on the vehicle status information 402, which can describe operation or performance of actuators in the vehicle. The actuator fault unit 414 also can detect a fault within an actuator of the vehicle by determining how the vehicle should respond to the control signals 406, and then comparing that determined response against the vehicle status information 402 or the environmental model 408); 
determining, by the data storage device based on the sensor data of the at least one drive by wire system and the operating parameters, whether operations of the at least one drive by wire system are abnormal (see Paragraph 0062 wherein for example, when the control signals 406 prompt an actuator in the a brake system of the vehicle to slow movement of the vehicle, but the vehicle status information 402 or the data subsequently populated in the environmental model 408 indicates that vehicle did not reduce speed, the actuator fault unit 414 can identify an actuator in the brake system of the vehicle as including a fault; see also Paragraph 0066 wherein the look-up table can be populated with data collected from a vehicle fleet, which may be analyzed, for example, utilizing machine learning algorithms); 
and generating a maintenance alert for the vehicle in response to a determination that the operations of the at least one drive by wire system are (see Paragraph 0058 wherein the control signals 406 can prompt mechanisms in the vehicle to control operation of the vehicle, for example by controlling different functions of the vehicle, such as braking, acceleration, steering, parking brake, transmission, user interfaces, warning systems, or the like. The fault message 407 can identify a presence of a detected fault within the vehicle, and can include a fault type, context associated with the identification of the fault).  
Mercep teaches analyzing data by utilizing machine learning algorithms, but fails to explicitly teach according to the artificial neural network.
However, Hassnaa teaches according to the artificial neural network (see Paragraph 0049 wherein a machine learning engine 232 may be provided to utilize various machine learning models (e.g., 256) provided at the vehicle 105 in connection with one or more autonomous functions and features provided and implemented at or for the vehicle, such as discussed in the examples herein. Such machine learning models 256 may include artificial neural network models, convolutional neural networks, decision tree-based models, support vector machines (SVMs), Bayesian models, deep learning models, and other example models. In some implementations, an example machine learning engine 232 may include one or more model trainer engines 252 to participate in training (e.g., initial training, continuous training, etc.) of one or more of the machine learning models 256. One or more inference engines 254 may also be provided to utilize the trained machine learning models 256 to derive various inferences, predictions, classifications, and other results. In some embodiments, the machine learning model training or inference described herein may be performed off-vehicle, such as by computing system 140 or 150; see Paragraph 00162 wherein wired networks (e.g., CAN, FlexRay) connect CCU 2240 to a steering ECU 2256A and its steering actuator 2258A, to a brake ECU 2256B and its brake actuator 2258B, and to a throttle ECU 2256C and its throttle actuator 2258C. Wired networks are designated by steer-by- wire 2210, brake-by-wire 2220, and throttle-by-wire 2230; see also Paragraph 00165 wherein several communications that involve safety may occur. First, throttle, steer, and brake commands and sensory feedback are received at the CCU from the actuators and/or sensors. In addition, environment metadata 2415 may be passed from an autonomous driver assistance system (ADAS) or an autonomous driver ECU (AD ECU). This metadata may include, for example, type of street and road, weather conditions, and traffic information. It can be used to create a constraining motion envelope and to predict motion for the next several minutes. For example, if a car is moving on a suburban street, the speed limit may be constrained to 25 or 35 miles an hour. If a command from AD ECU is received that is contrary to the speed limit, the CCU can identify it as a fault (e.g., malicious attack or non-malicious error)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine learning algorithm of a computing system implementing autonomous driving functionality that can detect a fault in an autonomous driving system of the vehicle based on measurement data collected by the vehicle, as taught by Mercep, using the artificial neural network functionality, as taught by Hassnaa, for the purpose of improving autonomous driving systems which may be implemented to more accurately identify faults and attacks on highly automated and autonomous vehicles (see Paragraph 00137 of Hassnaa).
Regarding claim 2, Mercep teaches the method of claim 1, wherein the at least one drive by wire system includes a steering by wire system, a brake by wire system, or a throttle by wire system, or any combination therein (see Paragraph 0057 wherein the vehicle status information 402 can include operation or performance of actuators in the vehicle, for example, controlling acceleration, braking, steering, drive-by-wire functionality, a Global Positioning System (GPS) functionality, or the like).  

However, Hassnaa teaches wherein the artificial neural network includes a spiking neural network (see Paragraph 0071 for in various embodiments, during each time-step of a neural network, a neural unit may receive any suitable inputs, such as a bias value or one or more input spikes from one or more of the neural units that are connected via respective synapses to the neural unit (this set of neural units are referred to as fan-in neural units of the neural unit). The bias value applied to a neural unit may be a function of a primary input applied to an input neural unit and/or some other value applied to a neural unit (e.g., a constant value that may be adjusted during training or other operation of the neural network). In various embodiments, each neural unit may be associated with its own bias value or a bias value could be applied to multiple neural units).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine learning algorithm of a computing system implementing autonomous driving functionality that can detect a fault in an autonomous driving system of the vehicle based on measurement data collected by the vehicle, as taught by Mercep, using the artificial neural network functionality, as taught by Hassnaa, for the purpose of improving autonomous driving systems which may be implemented to more accurately identify faults and attacks on highly automated and autonomous vehicles (see Paragraph 00137 of Hassnaa).
Regarding claim 4, Mercep teaches the method of claim 2, wherein the sensor data includes input data generate by at least one drive by wire sensor of the at least one drive by wire system (see Paragraph 0057 wherein the vehicle status information 402 (corresponds to input data) can include operation or performance of actuators in the vehicle, for example, controlling acceleration, braking, steering, drive-by-wire functionality, a Global Positioning System (GPS) functionality, or the like).  
 the method of claim 4, wherein the sensor data further includes control signals generated from the input data by at least one control unit in the at least one drive by wire system (see Paragraph 0062 wherein the actuator fault unit 414 also can detect a fault within an actuator of the vehicle by determining how the vehicle should respond to the control signals 406, and then comparing that determined response against the vehicle status information 402 or the environmental model 408).  
Regarding claim 6, Mercep teaches the method of claim 5, wherein the sensor data is received in the data storage device from the at least one control unit (see Paragraph 0066 wherein the predictive degradation unit 416 can utilize these predictive fault determinations to generate a time-to-failure metric, which can set a drive time, an actual time, a total driving distance, a driving trip range, or the like, until the vehicle includes a system failure. The predictive degradation unit 416 may generate the predictions of future failures in the vehicle, such as a time-to-failure metric, by accessing a look-up table with an input of vehicle conditions or status. The look-up table can be populated with data collected from a vehicle fleet, which may be analyzed, for example, utilizing machine learning algorithms. In some embodiments, the look-up table can be stored in a system memory of the vehicle and be populated with multiple different time-to-failure metrics indexed or referenced by various vehicle conditions).  
Regarding claim 7, Mercep teaches the method of claim 6, wherein the at least one control unit includes a steer control unit, a brake control unit, or a throttle control unit, or any combination therein (see Paragraph 0028 wherein the vehicle control system 130 can include mechanisms to control operation of the vehicle, for example by controlling different functions of the vehicle, such as braking, acceleration, steering, parking brake, transmission, user interfaces, warning systems, or the like, in response to the control signals 131).  
see Paragraph 0066 wherein the predictive degradation unit 416 may generate the predictions of future failures in the vehicle, such as a time-to-failure metric, by accessing a look-up table with an input of vehicle conditions or status);
and in response to classifying the sensor data of the at least one drive by wire system and the operating parameters as abnormal, storing the sensor data in an output region of the data storage device (see Paragraph 0071 wherein the service adjustment system 420 can include an operational adjustment unit 424, which in a block 504, can generate vehicle control signals 404 based on the determined impact of a detected or predicted fault in the vehicle. The operational adjustment unit 424 can output the vehicle control signals 404 to another system in the vehicle, such as a driving functionality system or a vehicle control system, which can prompt alteration of driving functionality for the vehicle).
Mercep teaches analyzing data by utilizing machine learning algorithms, but fails to explicitly teach the artificial neural network.
However, Hassnaa teaches the artificial neural network (see Paragraph 0049 wherein a machine learning engine 232 may be provided to utilize various machine learning models (e.g., 256) provided at the vehicle 105 in connection with one or more autonomous functions and features provided and implemented at or for the vehicle, such as discussed in the examples herein. Such machine learning models 256 may include artificial neural network models, convolutional neural networks, decision tree-based models, support vector machines (SVMs), Bayesian models, deep learning models, and other example models. In some implementations, an example machine learning engine 232 may include one or more model trainer engines 252 to participate in training (e.g., initial training, continuous training, etc.) of one or more of the machine learning models 256. One or more inference engines 254 may also be provided to utilize the trained machine learning models 256 to derive various inferences, predictions, classifications, and other results. In some embodiments, the machine learning model training or inference described herein may be performed off-vehicle, such as by computing system 140 or 150; see Paragraph 00162 wherein wired networks (e.g., CAN, FlexRay) connect CCU 2240 to a steering ECU 2256A and its steering actuator 2258A, to a brake ECU 2256B and its brake actuator 2258B, and to a throttle ECU 2256C and its throttle actuator 2258C. Wired networks are designated by steer-by- wire 2210, brake-by-wire 2220, and throttle-by-wire 2230; see also Paragraph 00165 wherein several communications that involve safety may occur. First, throttle, steer, and brake commands and sensory feedback are received at the CCU from the actuators and/or sensors. In addition, environment metadata 2415 may be passed from an autonomous driver assistance system (ADAS) or an autonomous driver ECU (AD ECU). This metadata may include, for example, type of street and road, weather conditions, and traffic information. It can be used to create a constraining motion envelope and to predict motion for the next several minutes. For example, if a car is moving on a suburban street, the speed limit may be constrained to 25 or 35 miles an hour. If a command from AD ECU is received that is contrary to the speed limit, the CCU can identify it as a fault (e.g., malicious attack or non-malicious error)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine learning algorithm of a computing system implementing autonomous driving functionality that can detect a fault in an autonomous driving system of the vehicle based on measurement data collected by the vehicle, as taught by Mercep, using the artificial neural network functionality, as taught by Hassnaa, for the purpose of improving autonomous driving systems which may be implemented to more accurately identify faults and attacks on highly automated and autonomous vehicles (see Paragraph 00137 of Hassnaa).
Regarding claim 9, Mercep teaches the method of claim 8, further comprising: checking, by a computer system of the vehicle, the output region of the data storage device for presence of data see Paragraph 0056 wherein the sensor fusion system 300 can utilize data, such as the measurement data 301, the environmental model 315, ego motion information 314, object annotations 324, classifications 327, detection events 325, to determine whether at least one fault exists in the sensor system capturing the measurement data 301 or within the sensor fusion system 300 itself);
and presenting by the computer system of the vehicle, an alert for a maintenance visit in response to detecting the presence of the data classified as abnormal (see Paragraph 0058 wherein the fault message 407 can identify a presence of a detected fault within the vehicle, and can include a fault type, context associated with the identification of the fault, such as measurements collected by sensors, conditions associated with the vehicle; see Paragraph 0072 wherein the operational adjustment unit 424 can continue to degrade service of the vehicle based on an additional fault detection or updated fault prediction, for example, having the vehicle proceed to an automotive repair shop or entering a safe state by stopping the vehicle and allowing passengers to safely exit the vehicle).  
Mercep teaches analyzing data by utilizing machine learning algorithms, but fails to explicitly teach the artificial neural network.
However, Hassnaa teaches the artificial neural network (see Paragraph 0049 wherein a machine learning engine 232 may be provided to utilize various machine learning models (e.g., 256) provided at the vehicle 105 in connection with one or more autonomous functions and features provided and implemented at or for the vehicle, such as discussed in the examples herein. Such machine learning models 256 may include artificial neural network models, convolutional neural networks, decision tree-based models, support vector machines (SVMs), Bayesian models, deep learning models, and other example models. In some implementations, an example machine learning engine 232 may include one or more model trainer engines 252 to participate in training (e.g., initial training, continuous training, etc.) of one or more of the machine learning models 256. One or more inference engines 254 may also be provided to utilize the trained machine learning models 256 to derive various inferences, predictions, classifications, and other results. In some embodiments, the machine learning model training or inference described herein may be performed off-vehicle, such as by computing system 140 or 150; see Paragraph 00162 wherein wired networks (e.g., CAN, FlexRay) connect CCU 2240 to a steering ECU 2256A and its steering actuator 2258A, to a brake ECU 2256B and its brake actuator 2258B, and to a throttle ECU 2256C and its throttle actuator 2258C. Wired networks are designated by steer-by- wire 2210, brake-by-wire 2220, and throttle-by-wire 2230; see also Paragraph 00165 wherein several communications that involve safety may occur. First, throttle, steer, and brake commands and sensory feedback are received at the CCU from the actuators and/or sensors. In addition, environment metadata 2415 may be passed from an autonomous driver assistance system (ADAS) or an autonomous driver ECU (AD ECU). This metadata may include, for example, type of street and road, weather conditions, and traffic information. It can be used to create a constraining motion envelope and to predict motion for the next several minutes. For example, if a car is moving on a suburban street, the speed limit may be constrained to 25 or 35 miles an hour. If a command from AD ECU is received that is contrary to the speed limit, the CCU can identify it as a fault (e.g., malicious attack or non-malicious error)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine learning algorithm of a computing system implementing autonomous driving functionality that can detect a fault in an autonomous driving system of the vehicle based on measurement data collected by the vehicle, as taught by Mercep, using the artificial neural network functionality, as taught by Hassnaa, for the purpose of improving autonomous driving systems which may be implemented to more accurately identify faults and attacks on highly automated and autonomous vehicles (see Paragraph 00137 of Hassnaa).
see Paragraph 0037 wherein in some embodiments, the ego motion information 314 can be utilized to self-diagnose a fault with one or more of the sensors. For example, when the ego motion information 314 corresponds to motion that the vehicle is incapable of undergoing or movement that exceeds physical or ordinary capabilities of the vehicle, the ego motion unit 313, the sensor fusion system 300 or other device in the autonomous driving system 100 can determine a fault corresponding to the sensor measurements utilized to estimate the motion of the sensors; see also Paragraph 0078 wherein with some implementations, the computing unit 603 may be directly or indirectly connected to a network interface 615 for communicating with other devices making up a network. The network interface 615 can translate data and control signals from the computing unit 603 into network messages according to one or more communication protocols, such as the transmission control protocol (TCP) and the Internet protocol (IP). Also, the network interface 615 may employ any suitable connection agent (or combination of agents) for connecting to a network, including, for example, a wireless transceiver, a modem, or an Ethernet connection. Such network interfaces and protocols are well known in the art, and thus will not be discussed here in more detail); 
and in the data storage device to predict the diagnosis result based on the data stored in the output region and classified as abnormal by the artificial neural network (see Paragraph 0066 wherein the look-up table can be populated with data collected from a vehicle fleet, which may be analyzed, for example, utilizing machine learning algorithms. In some embodiments, the look-up table can be stored in a system memory of the vehicle and be populated with multiple different time-to-failure metrics indexed or referenced by various vehicle conditions. The look-up table also may be stored remotely to the vehicle, for example, in a computation backend system accessible over a remote connection. In some embodiments, the computation backend system can decide to take a vehicle out of service or reduce operating scenarios for the vehicle. For example, the predictive degradation unit 416 can utilize the volume of cleaning fluid to identify, in the look-up table, a time-to-failure metric corresponding to when a sensor will become obstructed by debris to the point of constituting a failure. In some embodiments, the predictive degradation unit 416 can utilize the look-up table to determine multiple different time-to-failure metrics based on different types of vehicle conditions or status, and select one of the time-to-failure metrics, for example, the smallest time-to-failure metric. When the look-up table stores time-to-failure metrics corresponding to different combinations of the vehicle conditions and/or statuses, the degradation unit 416 can utilize the look-up table to retrieve a time-to-failure metric corresponding to vehicle conditions or status).  
Mercep teaches analyzing data by utilizing machine learning algorithms, but fails to explicitly teach the artificial neural network and training the artificial neural network.
However, Hassnaa teaches the artificial neural network and training the artificial neural network (see Paragraph 0049 wherein a machine learning engine 232 may be provided to utilize various machine learning models (e.g., 256) provided at the vehicle 105 in connection with one or more autonomous functions and features provided and implemented at or for the vehicle, such as discussed in the examples herein. Such machine learning models 256 may include artificial neural network models, convolutional neural networks, decision tree-based models, support vector machines (SVMs), Bayesian models, deep learning models, and other example models. In some implementations, an example machine learning engine 232 may include one or more model trainer engines 252 to participate in training (e.g., initial training, continuous training, etc.) of one or more of the machine learning models 256. One or more inference engines 254 may also be provided to utilize the trained machine learning models 256 to derive various inferences, predictions, classifications, and other results. In some embodiments, the machine learning model training or inference described herein may be performed off-vehicle, such as by computing system 140 or 150; see Paragraph 00162 wherein wired networks (e.g., CAN, FlexRay) connect CCU 2240 to a steering ECU 2256A and its steering actuator 2258A, to a brake ECU 2256B and its brake actuator 2258B, and to a throttle ECU 2256C and its throttle actuator 2258C. Wired networks are designated by steer-by- wire 2210, brake-by-wire 2220, and throttle-by-wire 2230; see also Paragraph 00165 wherein several communications that involve safety may occur. First, throttle, steer, and brake commands and sensory feedback are received at the CCU from the actuators and/or sensors. In addition, environment metadata 2415 may be passed from an autonomous driver assistance system (ADAS) or an autonomous driver ECU (AD ECU). This metadata may include, for example, type of street and road, weather conditions, and traffic information. It can be used to create a constraining motion envelope and to predict motion for the next several minutes. For example, if a car is moving on a suburban street, the speed limit may be constrained to 25 or 35 miles an hour. If a command from AD ECU is received that is contrary to the speed limit, the CCU can identify it as a fault (e.g., malicious attack or non-malicious error)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine learning algorithm of a computing system implementing autonomous driving functionality that can detect a fault in an autonomous driving system of the vehicle based on measurement data collected by the vehicle, as taught by Mercep, using the artificial neural network functionality, as taught by Hassnaa, for the purpose of improving autonomous driving systems which may be implemented to more accurately identify faults and attacks on highly automated and autonomous vehicles (see Paragraph 00137 of Hassnaa).
Regarding claim 11, Mercep teaches the method of claim 8 but fails to explicitly teach wherein sensor data received from the at least one drive by wire system is stored in the input region of the data 
However, Hassnaa teaches the method of claim 8, wherein sensor data received from the at least one drive by wire system is stored in the input region of the data storage device cyclically, where an oldest portion of sensor data stored in the input region is erased to store an incoming portion of sensor data from the at least one drive by wire system (see Paragraph 0099 wherein in some cases, behavioral models may be updated or expire, in which case vehicles may identify the update to another known vehicle (or vehicle model) and a model update exchange may be performed (e.g., in manner similar to a full model exchange in a new session), among other examples. In some cases, a vehicle (e.g., 105) may unilaterally determine that a previously-stored behavioral model for a particular other vehicle (e.g., 110) is out-of-date, incorrect, or defective based on detecting (in a subsequent encounter with the particular vehicle) that observed behavior of the particular vehicle does not conform with predicted behavior determined when applying the earlier-stored version of the behavioral model. Such a determination may cause the vehicle (e.g., 105) to request an updated version of the behavioral model (e.g., and trigger a model exchange similar to that illustrated in FIG. 9)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine learning algorithm of a computing system implementing autonomous driving functionality that can detect a fault in an autonomous driving system of the vehicle based on measurement data collected by the vehicle, as taught by Mercep, using the artificial neural network and overwriting functionality, as taught by Hassnaa, for the purpose of improving autonomous driving systems which may be implemented to more accurately identify faults and attacks on highly automated and autonomous vehicles (see Paragraph 00137 of Hassnaa).
 the method of claim 1, wherein the operating parameters include an environmental temperature of the autonomous vehicle, a speed of the autonomous vehicle, a location of the autonomous vehicle, an input from a sensor configured on the autonomous vehicle, a status of a vehicle control, a status of an infotainment system of the autonomous vehicle, or a status of an advanced driver assistance system of the autonomous vehicle, or any combination thereof (see Paragraph 0062 wherein the detection system 410 can include an actuator fault unit 414 to detect faults associated with one or more of the actuators, such as an accelerator, a braking system, a steering system, a drive-by-wire system, or the like, in the vehicle. In some embodiments, the actuator fault unit 414 can identify a fault within an actuator of the vehicle based on the vehicle status information 402, which can describe operation or performance of actuators in the vehicle. The actuator fault unit 414 also can detect a fault within an actuator of the vehicle by determining how the vehicle should respond to the control signals 406, and then comparing that determined response against the vehicle status information 402 or the environmental model 408. When the vehicle status information 402 or the environmental model 408 indicates the vehicle failed to respond as expected to the control signals 406, the actuator fault unit 414 can identify which of the actuators may include a fault; see also Paragraph 0058 wherein the fault message 407 can identify a presence of a detected fault within the vehicle, and can include a fault type, context associated with the identification of the fault, such as measurements collected by sensors, conditions associated with the vehicle, e.g., vehicle speed, external terrain, external lighting, vehicle location, weather conditions, or the like).  
Regarding claim 13, Mercep teaches the method of claim 1, further comprising: storing sensor data received from the at least one drive by wire system in an input region of the data storage device cyclically (see Figure 3 for different sensor data that is stored into the memory system 330; see also Paragraph 0042 wherein the sensor event detection and fusion system 321 can identify the detection events 325 by analyzing the data stored in the environmental model 315 on a per-sensor-type basis to identify patterns in the data, such as image features or data point clusters; see Paragraph 0066 wherein the predictive degradation unit 416 may generate the predictions of future failures in the vehicle, such as a time-to-failure metric, by accessing a look-up table with an input of vehicle conditions or status), but fails to explicitly teach configuring the data storage device in a first mode; training the artificial neural network to classify sensor data stored in the input region as normal in the first mode; configuring the data storage device in a second mode; and determining, in the second mode and using the artificial neural network trained in the first mode, whether sensor data stored in the input region is normal or abnormal.  
However, Hassnaa teaches configuring the data storage device in a first mode (see Paragraph 00152 wherein a regression model 1844 runs in the background and, based on examining the inputs from sensors, other models, remote sources such as other edge devices, etc., creates a memory of what the vehicle has been doing and predicts what the vehicle should do under normal (no-fault) conditions); 
training the artificial neural network to classify sensor data stored in the input region as normal in the first mode (see Paragraph 0146 wherein vehicle behavior model 1842 may train on raw data of sensors, such as a steering sensor data, throttle sensor data, and brake sensor data, to learn vehicle behavior at a low-level. Events occurring in the vehicle are generally static over time, so the vehicle behavior model can be updated through occasional parameter re-weighting given previous and new, vetted training samples that have passed the fault and intrusion detection system and that have been retained); 
configuring the data storage device in a second mode (see Paragraph 00154 wherein a comparator 1846 can be used to apply limits to the vehicle behavior model 1842. The comparator can compare the output classification of vehicle behavior model 1842 and the output prediction of regression model 1844 and determine whether a change in motion indicated by a control event is a fault or an acceptable change in motion that can occur within a predicted motion envelope. The output classification of vehicle behavior model can be an indication of the likelihood that the change in motion indicated by the control event is a fault (e.g., malicious attack or failure in the vehicle computer system). The output prediction of the regression model 1844 can be a likelihood that the change in motion would occur in the given time interval t, based on input data from sensors, edge devices, other models in the vehicle, etc. The comparator can use the regression model to apply limits to the output classification of a control event by the vehicle behavior model); 
and determining, in the second mode and using the artificial neural network trained in the first mode, whether sensor data stored in the input region is normal or abnormal (see Paragraph 00149 wherein typically, control events are initiated by driver commands (e.g., turning a steering wheel, applying the brakes, applying the throttle) or from sensors of an autonomous car that indicate the next action of the vehicle. Control events may also come from a feedback loop from the sensors and actuators themselves. Generally, a control event is indicative of a change in motion by the vehicle. Vehicle behavior model 1842 can determine whether the change in motion is potentially anomalous or is an expected behavior. In particular, an output of vehicle behavior model can be a classification of the change in motion. In one example, a classification can indicate a likelihood that the change in motion is a fault (e.g., malicious attack or failure in the vehicle computer system)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine learning algorithm of a computing system implementing autonomous driving functionality that can detect a fault in an autonomous driving system of the vehicle based on measurement data collected by the vehicle, as taught by Mercep, using the training of artificial neural network functionality, as taught by Hassnaa, for the purpose of improving autonomous driving systems which may be implemented to more accurately identify faults and attacks on highly automated and autonomous vehicles (see Paragraph 00137 of Hassnaa).
see Paragraph 0072 wherein the operational adjustment unit 424 can communicate a proposed operational adjustment to a passenger via human-machine interface device and can implement service degradation or operational adjustments based on received user input); one or more memory components configured to store the sensor data in an input region cyclically (see Figure 3 for different sensor data that is stored into the memory system 330; see also Paragraph 0042 wherein the sensor event detection and fusion system 321 can identify the detection events 325 by analyzing the data stored in the environmental model 315 on a per-sensor-type basis to identify patterns in the data, such as image features or data point clusters; see Paragraph 0066 wherein the predictive degradation unit 416 may generate the predictions of future failures in the vehicle, such as a time-to-failure metric, by accessing a look-up table with an input of vehicle conditions or status); 
a controller configured to determine operating parameters of the vehicle associated with the sensor data of the at least one drive by wire system (see Paragraph 0062 wherein the actuator fault unit 414 can identify a fault within an actuator of the vehicle based on the vehicle status information 402, which can describe operation or performance of actuators in the vehicle. The actuator fault unit 414 also can detect a fault within an actuator of the vehicle by determining how the vehicle should respond to the control signals 406, and then comparing that determined response against the vehicle status information 402 or the environmental model 408); 
and determine, using an artificial neural network and based on the sensor data of the at least one drive by wire system and the operating parameters, whether operations of the at least one drive by wire system are abnormal, wherein a maintenance alert is generated for the vehicle in response to a determination that the operations of the at least one drive by wire system are abnormal (see Paragraph 0058 wherein the control signals 406 can prompt mechanisms in the vehicle to control operation of the vehicle, for example by controlling different functions of the vehicle, such as braking, acceleration, steering, parking brake, transmission, user interfaces, warning systems, or the like. The fault message 407 can identify a presence of a detected fault within the vehicle, and can include a fault type, context associated with the identification of the fault).  
Mercep fails to explicitly teach an inference engine using an artificial neural network. 
However, Hassnaa teaches an inference engine (see Paragraph 0049 wherein one or more inference engines 254 may also be provided to utilize the trained machine learning models 256 to derive various inferences, predictions, classifications, and other results. In some embodiments, the machine learning model training or inference described herein may be performed off-vehicle, such as by computing system 140 or 150) using an artificial neural network (see Paragraph 0049 wherein a machine learning engine 232 may be provided to utilize various machine learning models (e.g., 256) provided at the vehicle 105 in connection with one or more autonomous functions and features provided and implemented at or for the vehicle, such as discussed in the examples herein. Such machine learning models 256 may include artificial neural network models, convolutional neural networks, decision tree-based models, support vector machines (SVMs), Bayesian models, deep learning models, and other example models. In some implementations, an example machine learning engine 232 may include one or more model trainer engines 252 to participate in training (e.g., initial training, continuous training, etc.) of one or more of the machine learning models 256. One or more inference engines 254 may also be provided to utilize the trained machine learning models 256 to derive various inferences, predictions, classifications, and other results. In some embodiments, the machine learning model training or inference described herein may be performed off-vehicle, such as by computing system 140 or 150; see Paragraph 00162 wherein wired networks (e.g., CAN, FlexRay) connect CCU 2240 to a steering ECU 2256A and its steering actuator 2258A, to a brake ECU 2256B and its brake actuator 2258B, and to a throttle ECU 2256C and its throttle actuator 2258C. Wired networks are designated by steer-by- wire 2210, brake-by-wire 2220, and throttle-by-wire 2230; see also Paragraph 00165 wherein several communications that involve safety may occur. First, throttle, steer, and brake commands and sensory feedback are received at the CCU from the actuators and/or sensors. In addition, environment metadata 2415 may be passed from an autonomous driver assistance system (ADAS) or an autonomous driver ECU (AD ECU). This metadata may include, for example, type of street and road, weather conditions, and traffic information. It can be used to create a constraining motion envelope and to predict motion for the next several minutes. For example, if a car is moving on a suburban street, the speed limit may be constrained to 25 or 35 miles an hour. If a command from AD ECU is received that is contrary to the speed limit, the CCU can identify it as a fault (e.g., malicious attack or non-malicious error)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine learning algorithm of a computing system implementing autonomous driving functionality that can detect a fault in an autonomous driving system of the vehicle based on measurement data collected by the vehicle, as taught by Mercep, using the training of artificial neural network and the inference engine functionality, as taught by Hassnaa, for the purpose of improving autonomous driving systems which may be implemented to more accurately identify faults and attacks on highly automated and autonomous vehicles (see Paragraph 00137 of Hassnaa).
Regarding claim 15, see the corresponding limitations of claim 3. 
Regarding claim 16, Mercep teaches the data storage device of claim 15, wherein the controller is configured to copy abnormal sensor data from the input region to an output region in the one or more memory components (see Paragraph 0033 wherein the measurement integration system 310 can utilize this correlation to convert or translate locations for the measurement data 301 within the measurement coordinate fields into locations within the environmental coordinate field. The measurement integration system 310 can populate the environmental model 315 with the measurement data 301 based on the correlation between the measurement coordinate fields of the sensors to the environmental coordinate field for the environmental model 315).  
Regarding claim 17, Mercep teaches the data storage device of claim 15, but fails to explicitly teach wherein the inference engine includes a neural network accelerator configured to perform matrix arithmetic computations more efficiently than the controller.  
However, Hassnaa teaches the data storage device of claim 15, wherein the inference engine includes a neural network accelerator configured to perform matrix arithmetic computations more efficiently than the controller (see Paragraph 0048 wherein in one example, a vehicle 105 may be equipped with one or more processors 202, such as central processing units (CPUs), graphical processing units (GPUs), application specific integrated circuits (ASICs), field programmable gate arrays (FPGAs), digital signal processors (DSPs), tensor processors and other matrix arithmetic processors, among other examples. Such processors 202 may be coupled to or have integrated hardware accelerator devices (e.g., 204), which may be provided with hardware to accelerate certain processing and memory access functions, such as functions relating to machine learning inference or training (including any of the machine learning inference or training described below), processing of particular sensor data (e.g., camera image data, LIDAR point clouds, etc.), performing certain arithmetic functions pertaining to autonomous driving (e.g., matrix arithmetic, convolutional arithmetic, etc.), among other examples; see also Paragraph 0095 wherein such a solution not only increases safety within the autonomous driving environment but may be computationally more efficient as the vehicle using these other models does not need to compute individual behavioral models based on probabilistic projections for the surrounding vehicles, but merely check if the projections are credible and modify its behavior accordingly).  
see Paragraph 00137 of Hassnaa).
Regarding claim 18, Mercep teaches a vehicle, comprising: at least one drive by wire system, the drive by wire system having: a sensor configured to measure user interactions with a control element to generate input signals (see Paragraph 0031 wherein the display device also may detect user interaction with the override presentation 405 and provide information to the vehicle monitoring system 400 based on the detected user interaction. For example, the override presentation 405 can include a manual override option that, when selected by the user via the display device, can allow the display device to provide an indication of a manual override of the detected or predicted fault to the vehicle monitoring system 400); 
and a control unit configured to generate control signals to drive the vehicle based on the input signals that are transmitted electronically from the sensor to the control unit (see Paragraph 0071 wherein the service adjustment system 420 can include an operational adjustment unit 424, which in a block 504, can generate vehicle control signals 404 based on the determined impact of a detected or predicted fault in the vehicle. The operational adjustment unit 424 can output the vehicle control signals 404 to another system in the vehicle, such as a driving functionality system or a vehicle control system, which can prompt alteration of driving functionality for the vehicle. For example, the driving functionality system, based on the vehicle control signals 404, can set limits on vehicle speed, driving strategy, such as limiting vehicle access to certain roads, or the like); 
see Paragraph 0057 wherein the vehicle status information 402 can include operation or performance of actuators in the vehicle, for example, controlling acceleration, braking, steering, drive-by-wire functionality, a Global Positioning System (GPS) functionality, or the like); 
and a data storage device having: a communication interface configured to receive sensor data from at least one drive by wire system of the vehicle (see Paragraph 0057 wherein the vehicle monitoring system 400 can receive sensor operating characteristics 401, vehicle status information 402, control signals 406, a fault message 407, an environmental model 408, and a visibility map 409. The sensor operating characteristics 401 can include operating temperature, electrical characteristics, such as operating voltage or current consumption, refresh rate, or the like, of sensors in the vehicle. The vehicle status information 402 can include operation or performance of actuators in the vehicle, for example, controlling acceleration, braking, steering, drive-by-wire functionality, a Global Positioning System (GPS) functionality, or the like); 
one or more memory components configured to store the sensor data (see Paragraph 0066 wherein the predictive degradation unit 416 can utilize these predictive fault determinations to generate a time-to-failure metric, which can set a drive time, an actual time, a total driving distance, a driving trip range, or the like, until the vehicle includes a system failure. The predictive degradation unit 416 may generate the predictions of future failures in the vehicle, such as a time-to-failure metric, by accessing a look-up table with an input of vehicle conditions or status. The look-up table can be populated with data collected from a vehicle fleet, which may be analyzed, for example, utilizing machine learning algorithms. In some embodiments, the look-up table can be stored in a system memory of the vehicle and be populated with multiple different time-to-failure metrics indexed or referenced by various vehicle conditions);
see Paragraph 0058 wherein the control signals 406 can prompt mechanisms in the vehicle to control operation of the vehicle, for example by controlling different functions of the vehicle, such as braking, acceleration, steering, parking brake, transmission, user interfaces, warning systems, or the like. The fault message 407 can identify a presence of a detected fault within the vehicle, and can include a fault type, context associated with the identification of the fault); 
wherein the computer system is configured to generate a maintenance alert in response to a determination that the operations of the at least one drive by wire system are abnormal (see claim 1; see Paragraph 0058 wherein the control signals 406 can prompt mechanisms in the vehicle to control operation of the vehicle, for example by controlling different functions of the vehicle, such as braking, acceleration, steering, parking brake, transmission, user interfaces, warning systems, or the like. The fault message 407 can identify a presence of a detected fault within the vehicle, and can include a fault type, context associated with the identification of the fault).  
Mercep fails to explicitly teach according to the artificial neural network and an inference engine.
However, Hassnaa teaches an inference engine (see Paragraph 0049 wherein one or more inference engines 254 may also be provided to utilize the trained machine learning models 256 to derive various inferences, predictions, classifications, and other results. In some embodiments, the machine learning model training or inference described herein may be performed off-vehicle, such as by computing system 140 or 150) using an artificial neural network (see Paragraph 0049 wherein a machine learning engine 232 may be provided to utilize various machine learning models (e.g., 256) provided at the vehicle 105 in connection with one or more autonomous functions and features provided and implemented at or for the vehicle, such as discussed in the examples herein. Such machine learning models 256 may include artificial neural network models, convolutional neural networks, decision tree-based models, support vector machines (SVMs), Bayesian models, deep learning models, and other example models. In some implementations, an example machine learning engine 232 may include one or more model trainer engines 252 to participate in training (e.g., initial training, continuous training, etc.) of one or more of the machine learning models 256. One or more inference engines 254 may also be provided to utilize the trained machine learning models 256 to derive various inferences, predictions, classifications, and other results. In some embodiments, the machine learning model training or inference described herein may be performed off-vehicle, such as by computing system 140 or 150; see Paragraph 00162 wherein wired networks (e.g., CAN, FlexRay) connect CCU 2240 to a steering ECU 2256A and its steering actuator 2258A, to a brake ECU 2256B and its brake actuator 2258B, and to a throttle ECU 2256C and its throttle actuator 2258C. Wired networks are designated by steer-by- wire 2210, brake-by-wire 2220, and throttle-by-wire 2230; see also Paragraph 00165 wherein several communications that involve safety may occur. First, throttle, steer, and brake commands and sensory feedback are received at the CCU from the actuators and/or sensors. In addition, environment metadata 2415 may be passed from an autonomous driver assistance system (ADAS) or an autonomous driver ECU (AD ECU). This metadata may include, for example, type of street and road, weather conditions, and traffic information. It can be used to create a constraining motion envelope and to predict motion for the next several minutes. For example, if a car is moving on a suburban street, the speed limit may be constrained to 25 or 35 miles an hour. If a command from AD ECU is received that is contrary to the speed limit, the CCU can identify it as a fault (e.g., malicious attack or non-malicious error)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine learning algorithm of a computing system implementing autonomous driving functionality that can detect a fault in an autonomous driving system of the vehicle see Paragraph 00137 of Hassnaa).
Regarding claim 19, Mercep teaches the vehicle of claim 18, but fails to explicitly teach wherein the artificial neural network includes a spiking neural network and the data storage device is further configured to generate training data and train the spiking neural network to determine whether the operations of the at least one drive by wire system are abnormal.
However, Hassnaa wherein the artificial neural network includes a spiking neural network (see Paragraph 0071 wherein in various embodiments, during each time-step of a neural network, a neural unit may receive any suitable inputs, such as a bias value or one or more input spikes from one or more of the neural units that are connected via respective synapses to the neural unit (this set of neural units are referred to as fan-in neural units of the neural unit). The bias value applied to a neural unit may be a function of a primary input applied to an input neural unit and/or some other value applied to a neural unit (e.g., a constant value that may be adjusted during training or other operation of the neural network). In various embodiments, each neural unit may be associated with its own bias value or a bias value could be applied to multiple neural units); 
and the data storage device is further configured to generate training data and train the spiking neural network to determine whether the operations of the at least one drive by wire system are abnormal (see Paragraph 00149 wherein typically, control events are initiated by driver commands (e.g., turning a steering wheel, applying the brakes, applying the throttle) or from sensors of an autonomous car that indicate the next action of the vehicle. Control events may also come from a feedback loop from the sensors and actuators themselves. Generally, a control event is indicative of a change in motion by the vehicle. Vehicle behavior model 1842 can determine whether the change in motion is potentially anomalous or is an expected behavior. In particular, an output of vehicle behavior model can be a classification of the change in motion. In one example, a classification can indicate a likelihood that the change in motion is a fault (e.g., malicious attack or failure in the vehicle computer system)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine learning algorithm of a computing system implementing autonomous driving functionality that can detect a fault in an autonomous driving system of the vehicle based on measurement data collected by the vehicle, as taught by Mercep, using the training of artificial neural network and the inference engine functionality, as taught by Hassnaa, for the purpose of improving autonomous driving systems which may be implemented to more accurately identify faults and attacks on highly automated and autonomous vehicles (see Paragraph 00137 of Hassnaa).
Regarding claim 20, see the corresponding limitations of claim 2. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mohammadhossein (US20200336541A1) teaches various aspects enable sensor data to be obtained from vehicles. Various aspects may enable data gathered by sensors of vehicles to be obtained by a data agency server and made available to third party client devices. In various aspects, a data agency server may direct a vehicle to drive from the vehicle's current location to a different specific location to gather a type of data. In some aspects, the type of data may be peripheral data that is not associated with driving operations of a vehicle. In some aspects, a data agency server may indicate one or more attributes of collection for the vehicle to utilize in gathering data. In some aspects, an attribute of collection may set a condition of the vehicle and/or the sensor utilized in gathering data. In some 
Li (US10275670) teaches systems and methods for using image analysis techniques to assess abnormal vehicle operating conditions are disclosed. According to aspects, a computing device may access and analyze image data depicting an individual(s) within a vehicle. Based on the depicted individuals(s) and optionally on other data, the computing device may determine that an abnormal condition exists. In response, the computing device may generate a notification and transmit the notification to an electronic device of an individual associated with the vehicle.
Breed (US20050125117) teaches information management and monitoring system for a vehicle including a vehicle monitoring system including a plurality of sensors for monitoring vehicular components, a diagnostic module arranged on the vehicle and coupled to the vehicle monitoring system to receive and process data about the components therefrom, and a remote service center capable of servicing the components. A communication system, e.g., a cellular telephone capable of voice communications, is arranged on the vehicle and coupled to the diagnostic module to enable communications of data from the diagnostic module to the remote service center such that the remote service center receives data about the vehicular components. The remote service center can be situated at a dealer which can have its personnel contact the driver, e.g., via the telephone, to schedule service of the vehicle, the service being determined based on the communicated data from the diagnostic module on the vehicle.
Lu (US20210213935A1) teaches a safety and stability control method against automobile tire blowout, which is used for manned and unmanned driving vehicles and based on vehicle braking, driving, steering and suspension systems. The present method establishes tire blowout determination based on a tire pressure detection mode, a status tire pressure mode and a steering mechanics state mode, and uses a safety and stability control mode, model and algorithm, and control structure and 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ELIZABETH YANG/               Examiner, Art Unit 3665                                                                                                                                                                                         
/FREDERICK M BRUSHABER/               Primary Examiner, Art Unit 3665